DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Amendments
2.	 The amendment filed February 3, 2022 has been entered.  Claim 2 is cancelled. Claims 1, and 3-7 have been amended. Claims 8-18 are withdrawn. Claims 1 and 3-7 are under consideration in this Office Action.


Withdrawal of Rejections and Objections
3.	 The following rejections have been withdrawn in view of applicants’ amendments and applicants’ arguments:
a) The 101 rejection of claims 1-7 under 35 U.S.C. 101;
b) The rejection of claims 1-7 under 35 U.S.C. 103 as being unpatentable over Biggio et al., in view of Schlagenhauf et al., and Stalling et al;  
c) The rejection of claims 1-7 under 35 U.S.C. 103 as being unpatentable over Rahkonen et al., and Schlagenhauf et al., in view of Bookbinder et al; and
d) The enablement rejection of claims 1-7 under 35 USC 112(a) or 35 USC 112 (pre-AIA ) first paragraph.


Election/Restrictions
4.	This application is in condition for allowance except for the presence of claims 8-18 directed to nonelected inventions which were non-elected without traverse.  Accordingly, claims 8-18 are been cancelled.

EXAMINER’S AMENDMENT
5.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claims 8-18 are cancelled.

Allowable Subject Matter
6.	Claims 1 and 3-7 are allowed. The art does not teach or fairly suggest a method of treating a gynecological disease in a subject, wherein the gynecological disease consists of intra-amniotic inflammation, maternal inflammation, premature delivery, low birth weight, an amniotic pathology, or a combination thereof, the method comprising: 
(i) obtaining a non-oral sample from the subject;
(ii) determining an early activation of matrix metalloproteinase-8 (MMP-8) in the non-oral sample by determining a level of a MMP-8 middle-part activation product from a middle region domain of the MMP-8 sequence, having a size between 10-35 kDa, and comprising SEQ ID NO: 1 and/or SEQ ID NO: 2, or a fragment of the MMP-8 middle-part activation product, in the non-oral sample, wherein the level of the MMP-8 middle-part activation product in the non- oral sample is an indicator of the level of active MMP-8 in the non-oral sample;
(iii) | comparing the level of the MMP-8 middle-part activation product, or fragment thereof, to the MMP-8 middle-part activation product, or fragment thereof, in a reference sample wherein the reference sample is derived from a subject or a patient group that does not have the gynecological disease, wherein the subject has the gynecological disease if the level of the MMP-8 middle-part activation product, or fragment thereof, is greater than the level of the MMP-8 middle-part activation product, or fragment thereof, in the reference sample; or
the reference sample is derived from a subject or a patient group that has the gynecological disease, wherein the subject has the gynecological disease if the level of the MMP-8 middle-part activation product, or fragment thereof, is about equal to or greater than the level of the MMP-8 middle-part activation product, or fragment thereof, detected in the reference sample;
(iv) determining that the subject has the gynecological disease using the comparison from step (iii); and
(v) treating the subject determined to have the disease for he gynecological disease.


7.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JA-NA A HINES whose telephone number is (571) 272-0859. The examiner can normally be reached Monday thru Thursday. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Gary Nickol, can be reached on 571 -272-0835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/JANA A HINES/Primary Examiner, Art Unit 1645